Citation Nr: 1124105	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-27 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Whether the appellant can be recognized as the Veteran's surviving spouse for the purposes of establishing entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	S. James Boumil, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.   He died in June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 administrative decision of the RO, which denied DIC benefits to the appellant on the basis that she was not the Veteran's legal surviving spouse.

The appellant presented testimony before the Board in April 2011.  The transcript has been associated with the claims folder.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

A preliminary review of the record shows that additional development is necessary prior to a final adjudication of the merits of the Appellant's claim.

Notably, the claim for DIC is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2010); see also 38 C.F.R. §§ 20.500-20.504 (2010).  

Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

In the instant case, service connection for the cause of the Veteran's death was granted in a September 2007 rating decision.  The appellant filed her claim for DIC in September 2007, which was denied and timely appealed by notice of disagreement (NOD) in January 2009 and perfected in June 2009.  

KAJ, a separate claimant, filed her claim for DIC in December 2007.  There does not appear to be a decision on the claim by KAJ.  

In addition, it does not appear that KAJ received notice of the June 2008 administrative decision sent to the appellant.  KAJ has clearly challenged the Appellant's standing as the legal spouse of the deceased Veteran.   

Upon the filing of a NOD in a simultaneously contested claim, all interested parties will be furnished with a copy of the Statement of the Case (SOC).  38 C.F.R. 
§ 19.101.  

When a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting party to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102. 

If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  

Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713. 

In this appeal, VA has not fulfilled its obligations under the procedures relating to contested claims.  See VA Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 6.  

As indicated, it does not appear that VA has provided KAJ with a copy of any relevant information, including the June 2008 administrative decision, content of the appellant's Substantive Appeal, or an SOC.  Although the appellant testified before the Board in April 2011, KAJ was not provided with an opportunity to present testimony at a personal hearing.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to ensure that all due process requirements are met.  The RO should also give the appellant another opportunity to submit any additional evidence available showing that she is the legal surviving spouse of the Veteran. 

2.  The RO will review the claims files and ensure that all contested claims procedures have been followed. The RO will furnish KAJ with a copy of the June 2008 administrative decision, the appellant's Substantive Appeal, or the content of the Substantive Appeal and a copy of the SOC, and the opportunity to respond thereto.  The RO will also allow KAJ an opportunity to respond and/or request her own hearing.

3.  When the development requested above has been completed, the case will be reviewed on the basis of the additional evidence.   If any benefit sought is not granted, the appellant and her attorney, as well as KAJ should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 



